Judgment declaring plaintiff’s disclaimer of liability invalid unanimously reversed on the law and the facts and judgment declared upholding plaintiff’s disclaimer of liability, with $50 costs and dis*529bursements to plaintiff against defendant Charles Davis. Plaintiff issued an automobile liability insurance policy to defendant Davis. It appeared that Davis was unable to effect insurance and plaintiff was assigned the risk by the Assigned Risk Pool. Davis was involved in an accident on July 19, 1963. He never gave any notice to plaintiff and it was not until November 29 of the same year that plaintiff was advised of an accident through a claim letter from the injured party’s attorney. Letters addressed to Davis went unanswered. The evidence indicates that reasonable efforts were made by plaintiff to induce co-operation. It further appears that Davis filed no report of the accident to the Department of Motor Vehicles. He furthermore defaulted in this action. The entire picture is of one totally disinterested in the consequences of the accident. “If this was co-operation, one is at a loss to imagine when co-operation could be lacking” (Coleman v. New Amsterdam Cas. Co., 247 N. Y. 271, 276). Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.